Per Curiam.
That there is no contract, express or implied, for the permanence of a salary, is shown by the constitutional provision for the permanence of the salaries of the governor and judges, as exceptions. That there is a strong moral obligation, independent of constitutional provisions, is not to be disputed; but a moral obligation, however sacred, is not a ground for the enforcement of it as a legal right, with which alone we have power to deal. *52The point, however, was decided in the Commonwealth v. Bacon, 6 Serg. & Rawle, 322, which is conclusive as a precedent; and the plaintiff is without remedy for what is certainly a hardship.
Judgment affirmed.